PER CURIAM.
The executors of Sam E. Wilson, Jr., here challenge the correctness of a determination of his Federal income tax liability for 1948 as made by the Tax Court. Its opinion is reported in 27 T.C. 976. We are in accord with the Tax Court’s conclusions. Had the taxpayer adopted a different form for the particular transaction the tax incident might have been different. Cf. Zenz v. Quinlivan, 6 Cir., *7031954, 213 F.2d 914. The difference in the factual situation makes Mayer v. Don-nelly, 5 Cir., 1957, 247 F.2d 322, inapplicable. For the reasons assigned by the Tax Court in its opinion its judgment is
Affirmed.